Citation Nr: 1436509	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected low back disability.  

3.  Entitlement to service connection for a left hand disability, to include as secondary to a service-connected low back disability.  

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected low back disability.  

5.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected low back disability.  

6.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected low back disability.  

7.  Entitlement to an initial rating higher than 10 percent for service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from March 1956 to May 1960 and from October 1961 to September 1962.  He also had additional service in the Air Force Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a low back disability (listed as roto-scoliosis of the lumbar spine, also claimed as a low back injury, as well as an additional issue of entitlement to service connection for arthritis of the back).  By this decision, the RO also denied service connection for a neck disability (listed as arthritis of the neck), a right hand disability (listed as arthritis of the right hand), a left hand disability (listed as arthritis of the left hand), a right hip disability (listed as arthritis of the right hip), a left hip disability (listed as arthritis of the left hip), and for a left foot disability (listed as arthritis of the left foot).  

In May 2010, the Veteran appeared at a personal hearing before the RO.  

In August 2013, the Board reopened and remanded the issue of entitlement to service connection for a low back disability.  The Board also remanded the issues of entitlement to service connection for a neck disability, a right hand disability, a left hand disability, a right hip disability, a left hip disability, and for a left foot disability, all to include as secondary to a low back disability, for further development.  

An April 2014 RO decision granted service connection and a 10 percent rating for a low back disability (intervertebral disc syndrome with degenerative arthritis), effective February 29, 2008.  Therefore, the issue of entitlement to service connection for a low back disability is no longer on appeal.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in August 2013, partly to schedule the Veteran for a VA examination in order the evaluate the nature and etiology of his claimed disabilities of the neck, right hand, left hand, right hip, left hip, and left foot, all to include as secondary to a low back disability.  The examiner was to indicate whether it was at least as likely as not that the Veteran's arthritis of the neck, right hand, left hand, right hip, left hip, and left foot, was incurred in, or otherwise the result of, his active service, to include an October 1961 in-service back injury.  

The August 2013 remand also directed that the examiner provide an opinion as to whether it was at least as likely as not that the Veteran's arthritis of the neck, right hand, left hand, right hip, left hip, and left foot developed as a result of, or was secondary to, his back arthritis.  

Pursuant to the August 2013 remand, the Veteran was afforded a VA neck (cervical spine) conditions examination in January 2014.  There was a notation that the Veteran's claims file was reviewed.  The Veteran reported that his neck began to hurt him over the past three or four years and that his pain had continued since that time.  It was noted that the Veteran had not undergone any surgeries or injections.  

The diagnosis was cervical spine degenerative joint disease at C3-C5, and degenerative disc disease at C5-C7.  The examiner commented that it would only be with resort to mere speculation to opine as to whether or not the Veteran's current cervical spine degenerative joint disease at C3-C5, and degenerative disc disease at C5-C7, was caused or aggravated to any degree by his lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated by his military service.  The examiner reported that the Veteran's service treatment records were silent for any cervical spine injury, symptoms, treatments, or diagnoses including at the time of the last Reserve examination in December 1976.  The examiner stated that the current medical literature did not support a cause and effect relationship between lumbar spine disease and cervical spine disease not resulting from the same traumatic event or with the severity and longevity of documented altered gait mechanics in the Veteran.  It was noted that there was no current objective evidence that the Veteran's current cervical spine degenerative joint disease at C3-C5, and degenerative disc disease at C5-C7, was caused or aggravated to any degree by the Veteran's lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated to any degree by his military service.  

The Veteran was also afforded a VA hand and fingers conditions examination in January 2014, which was performed by the same examiner.  There was a notation that the Veteran's claims file was reviewed.  The Veteran reported that he noted arthritis in his hands in approximately 2000 and that his symptoms had continued since that date.  

The diagnoses included bilateral hand degenerative joint disease.  The examiner commented that it would only be with resort to mere speculation to opine as to whether or not the Veteran's bilateral hand degenerative joint disease was caused or aggravated to any degree by his lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated to any degree by his military service.  The examiner stated that the Veteran's service treatment records were silent for any other finger or hand injuries, symptoms, treatments, or diagnoses, other than a left index finger fracture, including pursuant to a Reserve examination dated in January 1972.  The examiner reported that the current medical literature did not support a cause and effect relationship between lumbar spine disease and hand disease not resulting from the same traumatic event.  The examiner maintained that there was no current objective evidence that the Veteran's current bilateral hand degenerative joint disease was caused or aggravated to any degree by his lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated to any degree by his military service.  

As a result of the August 2013 remand, the Veteran also underwent a VA hip and thigh conditions examination by the same examiner who performed the above-noted examinations.  It was noted that the Veteran's claims file was reviewed.  The Veteran reported that he began having pain in his hips several years earlier which had continued since that time.  The Veteran stated that he had not undergone any surgeries.  

The diagnosis was bilateral hip degenerative joint disease.  The examiner maintained that it would be only with resort to mere speculation to opine as to whether or not the Veteran's current bilateral hip degenerative joint disease was caused or aggravated to any degree by his lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated to any degree by his military service.  The examiner reported that the Veteran's service treatment records were silent for any hip injuries, symptoms, treatments, or diagnoses including at the time of the last Reserve examination dated in December 1976.  It was noted that the current medical literature did not support a cause and effect relationship between lumbar spine disease and hip disease not resulting from the same initial traumatic event, or with the severity and longevity of documented altered gait mechanics in the Veteran.  The examiner remarked that there was no current objective evidence that the Veteran's current bilateral hip degenerative joint disease was caused or aggravated to any degree by the Veteran's lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated to any degree by his military service.  

The Veteran was further provided with a VA miscellaneous foot (other than flatfoot/pes planus) examination by the same examiner.  There was a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a left foot injury in the service.  He stated that he was diagnosed with arthritis of the left foot a few years earlier and that his symptoms had continued since that time.  

The diagnoses included left foot degenerative joint disease.  The examiner commented that it would be only with resort to mere speculation to opine as to whether or not the Veteran's current left foot degenerative joint disease was caused or aggravated to any degree by his lumbar spine degenerative joint disease and degenerative disc disease, or was otherwise caused or aggravated to any degree by his military service.  

The examiner reported that the Veteran's service treatment records documented a left foot soft tissue injury with a negative x-ray in May 1964.  The examiner stated that the Veteran's service treatment records were otherwise silent for any foot injury, symptoms, treatments or diagnoses including at the time of a January 1972 Reserve examination.  It was noted that the current medical literature did not support a cause and effect relationship between lumbar spine disease and foot disease not resulting from the same initial traumatic event, or with the severity and longevity of documented altered gait mechanics in the Veteran.  The examiner maintained that there was no current objective evidence that the Veteran's documented left foot injury during his military service was more than an acute and transitory event, or that it could have caused or aggravated to any degree his current left or right foot degenerative joint disease.  The examiner stated that there was no current objective evidence that the Veteran's current left foot degenerative joint disease was caused or aggravated to any degree by the Veteran's lumbar spine degenerative joint disease and degenerative disc disease of the lumbar spine, or was caused or aggravated to any degree by his military service.  

The Board observes that the opinions provided by the same examiner, pursuant to the VA neck (cervical spine) conditions examination, hand and fingers conditions examination, hip and thigh conditions examination, and miscellaneous foot (other than flat foot/pes planus) examination, respectively, are all essentially contradictory.  The examiner specifically indicates that it would be only with resort to mere speculation to opine as to whether or not the Veteran's current neck, right hand, left hand, right hip, left hip, and left foot disabilities, respectively, were caused or aggravated to any degree by his lumbar spine degenerative joint disease and degenerative disc disease, or were otherwise caused or aggravated to any degree by his military service.  The Board notes, however, that the examiner then provides negative opinions as to each of those claimed disabilities.  For example, the examiner specifically indicated that there was no current objective evidence that the Veteran's current neck, right hand, left hand, right hip, left hip, and left foot disabilities were caused or aggravated to any degree by the Veteran's lumbar spine degenerative joint disease and degenerative disc disease of the lumbar spine, or were caused or aggravated to any degree by his military service.  

Additionally, the examiner, pursuant to the VA examinations above found that the Veteran's service treatment records did not refer to any neck, right hand, left hand (other than a left index finger fracture), right hip, or left hip problems.  The examiner did refer to a left foot injury in May 1964.  However, the Veteran's service treatment records do show references to swollen and painful joints as a result of rheumatic fever when he was a child.  Such records also show treatment for pain in the right fifth finger (in April 1959); complaints of pain in both calves and thigh muscles (in June 1957); and chronic foot strain (in June 1956).  The examiner also did not address any reports by the Veteran of neck, right hand, left hand, right hip, left hip, and left foot problems since service.  The Veteran is competent to report having neck, right hand, left hand, right hip, left hip, and left foot problems to the extent they are observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the deficiencies with the opinions provided by the same examiner, pursuant to the VA neck (cervical spine) conditions examination, hand and fingers conditions examination, hip and thigh conditions examination, and miscellaneous foot (other than flat foot/pes planus) examination, respectively, the Board finds Veteran has not been afforded a wholly adequate VA examination as to his claims for service connection for a neck disability, right hand disability, left hand disability, right hip disability, left hip disability, and a left foot disability, all to include as secondary to a service-connected low back disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board observes that an April 2014 RO decision granted service connection and a 10 percent rating for a low back disability (intervertebral disc syndrome with degenerative arthritis), effective February 29, 2008.  In a May 2014 statement, the Veteran expressed disagreement with the rating assigned for his service-connected low back disability.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an initial rating higher than 10 percent for a low back disability.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for neck, right hand, left hand, right hip, left hip, and left foot problems since December 2013.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed neck, right hand, left hand, right hip, left hip, and left foot disabilities, all to include as secondary to a service-connected low back disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current neck, right hand, left hand, right hip, left hip, and left foot disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed neck, right hand, left hand, right hip, left hip, and left foot disabilities are related to and/or had their onset during the Veteran's periods of service.  

The examiner must specifically acknowledge and discuss the any reports by the Veteran that he has suffered from neck, right hand, left hand, right hip, left hip, and left foot problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected low back disability caused or aggravated any diagnosed neck, right hand, left hand, right hip, left hip, and left foot disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If the examiner finds that any diagnosed neck, right hand, left hand, right hip, left hip, and left foot disabilities existed prior to the Veteran's periods of service, the examiner must comment on the likelihood that any such pre-service conditions were permanently worsened by service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Issue the Veteran a statement of the case as to the issue of entitlement to an initial rating higher than 10 percent for a low back disability, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

4.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

